FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   August 19, 2022




In the Court of Appeals of Georgia
 A22A0913. HOWELL et al. v. COCHRAN.

      BROWN, Judge.

      Robert Howell and Georgia Hand, Shoulder & Elbow, P.C. (collectively “the

defendants”) appeal from the trial court’s denial of their motion for summary

judgment in this medical malpractice action filed by Corey Cochran. The defendants

contend that the trial court erred in concluding that Cochran’s medical expert was

qualified to testify under OCGA § 24-7-702 (c). For the reasons explained below, we

disagree and affirm.

      “We apply a de novo standard of review to an appeal from a grant or denial of

summary judgment, and we view the evidence, and all reasonable conclusions and

inferences drawn from it, in the light most favorable to the nonmovant.” (Citation and

punctuation omitted.) Ashton Atlanta Residential v. Ajibola, 331 Ga. App. 231, 232
(770 SE2d 311) (2015). So viewed, the evidence shows that on January 8, 2016,

Cochran was a patient at Piedmont Hospital after severing three fingers on his left

hand: his index, long or middle, and ring fingers. Dr. Howell performed a replantation

procedure wherein he successfully reattached the index and long fingers but was

unable to reattach the ring finger. According to Cochran’s complaint, a few weeks

after the procedure, he “realized that his fingers were incorrectly attached, with the

amputated portion of the index finger replanted on the long finger and the amputated

portion of the long finger replanted on the index finger.”1 In April 2016, Cochran

brought this to Dr. Howell’s attention, but Dr. Howell “denied any wrong-doing.”

      Cochran filed a renewal suit against the defendants in 2018, alleging medical

malpractice and negligence.2 The complaint alleged that Dr. Howell failed to exercise

a reasonable degree of care and skill during the surgery, including “making certain

that [Cochran’s] fingers were reattached in the correct order,” and that Dr. Howell’s



      1
         A certified latent print examiner compared Cochran’s pre-operative
fingerprints to his post-operative fingerprints and concluded “to an absolute degree
of certainty” that Cochran’s “left index and left middle fingers . . . have been re[
]attached in the incorrect order[.]” The defendants have not admitted that the
amputated portions of the fingers were translocated.
      2
       Cochran also filed suit against Piedmont Hospital, Inc., and Dr. Harlan Starr,
but voluntarily dismissed his complaint with prejudice against these defendants.

                                          2
treatment of Cochran fell below the standard of care by transposing Cochran’s

severed finger tips during the procedure and failing to recognize the error even after

Cochran questioned him about it post-operatively. The complaint further alleged that

Dr. Howell “negligently fail[ed] to replant[ ] [Cochran’s] index and middle fingers

in the correct position” and breached his duty of care “when [he] failed to label

[Cochran’s] severed fingers correctly prior to surgery” or “failed to supervise [others]

as they verified [Cochran’s] fingers were labeled correctly.” To comply with the

statutory requirement that an affidavit of a competent expert accompany a complaint

for medical or other professional malpractice, OCGA § 9-11-9.1 (a), Cochran

attached to his complaint the affidavit of Dr. Mirsad Mujadzic.

      Thereafter, the defendants filed a motion to exclude Dr. Mujadzic as Cochran’s

expert and for summary judgment on the grounds that Cochran failed to make Dr.

Mujadzic available for deposition. In response, Cochran’s attorney submitted an

affidavit in which he averred that he put forth every effort to locate and provide Dr.

Mujadzic to be deposed. Dr. Mujadzic failed to return any of the attorney’s calls

despite assurances from his office that he would. Cochran’s attorney averred that

despite his efforts, he was never able to speak with Dr. Mujadzic. Accordingly, the

attorney began searching for a new expert, but “[g]iven the unique skill set

                                           3
[involved], it was extremely difficult . . . to locate a new expert.” The attorney

eventually identified and disclosed Dr. Martin Morse as Cochran’s expert.

      In his February 2020 deposition, Dr. Morse testified that he is a board certified

plastic surgeon, specifically a general plastic and reconstructive surgeon, and has

owned a plastic surgery practice titled “Morse Hand and Plastic Surgery” since 1999.

Dr. Morse testified that his practice is 25 percent general plastic and reconstructive

surgery and 75 percent hand surgery or “hand related.” Dr. Morse completed a hand

fellowship but did not obtain subspecialty certification in hand surgery. While serving

in the military, Dr. Morse gave “a number of lectures . . . related to hand injuries,”

including replantations and amputations.

      At the time of the deposition, Dr. Morse was on staff at five hospitals, taking

trauma calls at two of them. Dr. Morse previously was on “hand call” and the

“replantation call schedule” at one of the larger hospitals, during which the majority

of his replantation surgeries were performed. In the 5 years preceding Cochran’s

procedure in 2016, Dr. Morse estimated that he performed around 15 finger

replantation procedures, or around 3 per year. He estimated that he had performed 2-3

per year since 1995, and a total of 50 finger replantation procedures in his career. Dr.

Morse agreed that he had performed fewer replantation procedures in later years

                                           4
because he had taken less trauma calls at hospitals and because the two hospitals

where he took calls were less likely to receive amputation injuries. According to Dr.

Morse, “in the majority of cases [of replantation,] even industrial accidents, most

people only have one amputated digit. This [issue] obviously only occurs when

people have multiple amputated digits.” In response to this testimony, defense

counsel asked Dr. Morse how many multi-digit replantations he had performed, and

Dr. Morse estimated no more than four. All of these multi-digit replantation

procedures occurred prior to 2011.

      Dr. Morse estimated that there were between 7 and 15 physicians “comfortable

performing hand or finger replant surgery” in the metropolitan Washington, D.C.

area, in which he operated, and agreed that there is only a “small community of

people . . . capable of performing this procedure.” He further testified that while he

was on call at one of the larger hospitals, there were only three or four surgeons

comfortable with performing finger replantation procedures. Dr. Morse agreed with

defense counsel that “there’s only a few people in each city in this nation that can do

this surgery[.]”

      In Dr. Morse’s opinion, Cochran’s amputated long and index fingers were

replanted on the wrong fingers; this conclusion was based on post-operative x-rays

                                          5
and photographs and the report of the latent print examiner. In his opinion, Dr.

Howell “had the time and the responsibility to the best of his ability to put the correct

amputated part in the correct position.” Dr. Morse agreed that in some cases it would

not be a violation of the standard of care to replant an amputated digit in a different

position if it was “predetermined” and “discuss[ed] with the patient ahead of time.”

But in this case, according to Dr. Morse, Dr. Howell violated the standard of care

because the amputated parts were attached to the opposite digits unintentionally. Dr.

Morse reached the conclusion that it was unintentional because he did not “have the

impression from reading [Dr. Howell’s] operative note that that was his intention,”

and he would expect a surgeon to include the intentional transposing of the digits in

his operative note. Instead, Dr. Morse testified that “from reading [Dr. Howell’s]

operative note . . . [Dr. Howell] believed that he put the amputated index part on the

index digit . . . [and] the amputated long digit in the long digit location.” Dr. Morse

stated that he did not come to this conclusion “in a vacuum,” but also in light of

“information . . . that the patient is concerned that he might have placed the amputated

parts in the wrong location. And [Dr. Howell] does not acknowledge that he did that

[purposefully].”



                                           6
      Dr. Morse testified that there are two methods he uses to determine which

amputated part “belongs” to which digit:

      So I would look at the configuration of the digits that are remaining and
      the configuration of the bone of the proximal aspect or the closest to the
      amputated part of the amputated pieces, the amputated part of the digits,
      to see what aligns better with the bones that remain in the digits that are
      still attached to the hand. And one can also measure the entire length of
      the metaphyseal shaft, which is the bone between one joint and the
      second joint, to give you an idea of which digit you’re working with.


After this explanation, defense counsel asked “is there a standard of care for making

such a determination,” to which Dr. Morse responded, “I don’t know the answer to

that question.” Dr. Morse subsequently confirmed that he believed that “the standard

of care require[s] a physician to determine to the best of his ability which part goes

where using a method that is reasonable[.]” Dr. Morse testified that he did not see or

have any issues with Dr. Howell’s inability to attach the ring finger and that his

treatment of the ring finger specifically was within the standard of care.

      After deposing Dr. Morse, the defendants filed a supplemental brief in support

of their motion for summary judgment, arguing that Dr. Morse is unqualified under

OCGA § 24-7-702 (c). Following a hearing, the trial court denied the defendants’

motion, finding that Dr. Morse met the “standard with regard to the procedure at issue

                                           7
in this case” based on Dr. Morse’s testimony that he has worked as an orthopedic

surgeon for 25 years,3 that 75 percent of his practice is hand-surgery related, and that

he has handled approximately 50 cases of replantation of severed fingers during his

career. The trial court certified its order for immediate review, and this Court granted

the defendants’ application for interlocutory appeal. The defendants contend that the

trial court erred in finding that Dr. Morse was qualified to testify under OCGA § 24-

7-702 (c) because Dr. Morse (a) lacks the requisite experience and (b) lacks sufficient

knowledge of the standard of care for multi-digit replantation procedures, as admitted

in his deposition.

      (a) Pursuant to OCGA § 9-11-9.1 (a), the plaintiff in a professional malpractice

action is required to attach to the complaint the “affidavit of an expert competent to

testify, which affidavit shall set forth specifically at least one negligent act or

omission claimed to exist and the factual basis for each such claim.” Subsection (e)

of OCGA § 24-7-702 mandates that an expert must meet the requirements of OCGA

§ 24-7-702 (“Rule 702”) “in order to be deemed qualified to testify as an expert by

means of the affidavit required under Code Section 9-11-9.1.” Under Rule 702, “it is


      3
       This appears to be a scrivener’s error as Dr. Morse is a plastic surgeon not an
orthopedic surgeon.

                                           8
the role of the trial court to act as a gatekeeper of expert testimony.” Yugueros v.

Robles, 300 Ga. 58, 67 (793 SE2d 42) (2016). “The issue of the admissibility or

exclusion of expert testimony rests in the broad discretion of the court, and

consequently, the trial court’s ruling thereon cannot be reversed absent an abuse of

discretion.” (Citation, punctuation and footnote omitted.) MCG Health v. Barton, 285

Ga. App. 577, 580 (1) (647 SE2d 81) (2007) (applying abuse of discretion standard

to motion to exclude expert’s testimony on summary judgment under predecessor to

Rule 702). See also Nathans v. Diamond, 282 Ga. 804, 806 (1), n.8 (654 SE2d 121)

(2007) (when a trial court holds a hearing on whether an expert is properly qualified,

the trial court’s finding regarding an expert’s qualification will only be reversed on

appeal if the trial court abused its discretion in making its ruling).

      Rule 702 (c) (2) (C) (i) “requires that an expert in a medical malpractice case

generally must be ‘a member of the same profession’ as the defendant about whose

alleged malpractice the expert will testify.” Dubois v. Brantley, 297 Ga. 575, 581 (2)

(775 SE2d 512) (2015). Additionally, Rule 702 (c) (2) (A) and (B) “provide that an

expert on the standard of care in a medical malpractice case must have a particular

sort of knowledge and experience, either by virtue of having recently practiced the

profession . . . or having recently taught it.” Id. See also Hankla v. Postell, 293 Ga.

                                           9
692, 694-695 (749 SE2d 726) (2013) (expert must have actual knowledge and

experience in the relevant area through active practice or teaching in three of the five

years preceding the care at issue). Pertinent to this case, Rule 702 (c) (2) (A)

provides:

      [I]n [medical] malpractice actions, the opinions of an expert, who is
      otherwise qualified as to the acceptable standard of conduct of the
      professional whose conduct is at issue, shall be admissible only if, at the
      time the act or omission is alleged to have occurred, such expert:


                                          ...

      had actual professional knowledge and experience in the area of practice
      or specialty in which the opinion is to be given as the result of having
      been regularly engaged in:


             (A) The active practice of such area of specialty of his or her
             profession for at least three of the last five years, with sufficient
             frequency to establish an appropriate level of knowledge, as
             determined by the judge, in performing the procedure . . . or
             rendering the treatment which is alleged to have been performed
             or rendered negligently by the defendant whose conduct is at
             issue[.]


OCGA § 24-7-702 (c) (2) (A). According to the defendants, “[t]he scope of the

alleged negligence is limited to an aspect of replantation surgery that is only present

                                          10
in multi-digit, not single-digit, procedures.” And, because Dr. Morse has performed

only four multiple-finger replantation procedures in his career, none of which

occurred in the five years preceding Cochran’s procedure, his testimony does not

satisfy the requirements of Rule 702 (c) (2) (A).

      As the Supreme Court has explained, and as stated in the trial court’s order, “by

the plain terms of the statute, the pertinent question is whether an expert has an

appropriate level of knowledge in performing the procedure . . . not whether the

expert himself has actually performed . . . it.” (Citation and punctuation omitted.)

Dubois, 297 Ga. at 585 (2). An expert must have “knowledge suitable or fitting for

the rendering of the particular opinions to which the expert proposes to testify.” Id.

“Rule 702 (c) (2) (A) and (B) refer explicitly to the gatekeeper role of the trial court,

speaking in terms of an appropriate level of knowledge, as determined by the judge.”

(Citation and punctuation omitted; emphasis in original.) Id. at 586 (2). This

“gatekeeper role contemplates that a trial court will conduct an inquiry that is

flexible[.]” (Citation and punctuation omitted.) Id.

      While Dr. Morse had only performed a handful of multi-digit replantation

procedures, all of which took place prior to 2011, we must keep in mind that “the

amount of ‘active practice’ necessary for a proposed expert to be qualified under

                                           11
[Rule 702] (c) (2) (A) involves practice in the witness’ area of expertise ‘with

sufficient frequency to establish an appropriate level of knowledge, as determined by

the judge.” (Emphasis supplied.) Zarate-Martinez v. Echemendia, 299 Ga. 301, 306

(2) (a) (788 SE2d 405) (2016). And “sufficient frequency to establish an appropriate

level of knowledge” must take into account how frequently the procedure is

performed — a common, routinely performed procedure might entail a higher

“frequency” to be considered “sufficient” as opposed to a rare procedure not often

performed. Put plainly, a surgeon necessarily will have performed a smaller number

of rare procedures than he or she will have performed routine procedures. Based on

Dr. Morse’s testimony, multi-digit replantation procedures are far less common than

single-digit replantation procedures. Here, considering the allegations of negligence

in the complaint and Dr. Morse’s testimony regarding his medical background,

experience, and expertise, as well as the flexible nature of the trial court’s inquiry as

gatekeeper, we cannot conclude that the trial court abused its discretion in

determining that Dr. Morse possessed an appropriate level of knowledge in

performing the procedure at issue.




                                           12
      (b) As to the defendants’ argument that Dr. Morse admitted he lacks sufficient

knowledge of the standard of care, the defendants failed to raise this theory below.4

“Each party has a duty to present his best case on a motion for summary judgment.”

Pfeiffer v. Ga. Dept. of Transp., 275 Ga. 827, 828 (2) (573 SE2d 389) (2002). Thus,

“[a]ppellate courts do not consider whether summary judgment should have been

granted for a reason not raised below because, if they did, it would be contrary to the

line of cases holding that a party must stand or fall upon the position taken in the trial

court.” (Citation and punctuation omitted.) Wellons, Inc. v. Langboard, Inc., 315 Ga.

App. 183, 186 (1) (726 SE2d 673) (2012). See also Designs Unlimited v. Rodriguez,

267 Ga. App. 847, 847-848 (601 SE2d 381) (2004). Accordingly, we will not

consider this argument for the first time on appeal.

      Judgment affirmed. Barnes, P. J., and Hodges, J., concur.




      4
         While the trial court’s order indicates that a hearing was held on the
defendants’ motion for summary judgment, there is no transcript of the hearing in the
record. Because there is no transcript, we cannot tell whether the defendants raised
this argument during the hearing.

                                           13